USCA11 Case: 19-13482   Date Filed: 12/04/2020   Page: 1 of 15



                                                                  [PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13482
                      ________________________

                  D.C. Docket No. 0:18-cv-60743-RAR



JOEL D. LUCOFF,


                                                           Plaintiff-Appellant,


                                 versus


NAVIENT SOLUTIONS, LLC,
STUDENT ASSISTANCE CORPORATION,


                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (December 4, 2020)
            USCA11 Case: 19-13482         Date Filed: 12/04/2020      Page: 2 of 15



Before JORDAN, JILL PRYOR, and BRANCH, Circuit Judges.

BRANCH, Circuit Judge:

       After Navient Solutions, LLC and its affiliate, Student Assistance

Corporation (“SAC”), called Joel Lucoff’s cell phone almost 2,000 times

concerning his unpaid student loan, Lucoff sued Navient and SAC alleging

violations of the Telephone Consumer Protection Act of 1991 (“TCPA”), 47

U.S.C. § 227. The TCPA prohibits callers from making non-emergency calls using

an “automatic telephone dialing system” (“ATDS”)1 or an “artificial or

prerecorded voice” to a person’s cell phone unless the call is made with the prior

express consent of the called party. Id. Because we agree with the district court

that Lucoff expressly consented to receive Navient and SAC’s calls, we affirm the

district court’s grant of summary judgment to Navient and SAC.

                                    I.      Background

       A.     Lucoff’s Student Loans




       1
           The TCPA defines an ATDS as “equipment which has the capacity—(A) to store or
produce telephone numbers to be called, using a random or sequential generator; and (B) to dial
such numbers.” 47 U.S.C. § 227(a)(1). In Glasser v. Hilton Grand Vacations Co., we held that
the clause “using a random or sequential number generator” modifies “both verbs (‘to store’ and
‘[to] produce’).” 948 F.3d 1301, 1306 (11th Cir. 2020) (alteration in original). So to be an
ATDS under the TCPA “the equipment must (1) store telephone numbers using a random or
sequential number generator and dial them or (2) produce such numbers using a random or
sequential number generator and dial them.” Id. Under Glasser, equipment that calls a targeted
list of individuals is not an ATDS because the call-list was not randomly or sequentially
generated and dialed. Id.
                                               2
               USCA11 Case: 19-13482      Date Filed: 12/04/2020      Page: 3 of 15



          Lucoff, now an attorney, obtained various federal loans to pay for law

school, which he began in 1994. In 2006, Lucoff consolidated his student loans

under the Federal Family Education Loan Program (“FFELP”). Navient 2 serviced

Lucoff’s FFELP consolidated loan, and SAC performed default aversion services

on it.3

          B.     The Arthur Class Settlement

          In 2010, a class of borrowers sued Navient, alleging that the company and its

affiliates, including SAC, committed TCPA violations by calling class members’

cell phones without consent between October 27, 2005, and September 14, 2010.

In exchange for settling those claims, Navient agreed to implement “prospective

practice changes” and “contribute . . . monetary relief” to a fund accessible by class

members who submitted valid claim forms. 4 Lucoff does not dispute that he was a

class member and that he was sent an e-mail notice of the class action settlement

agreement. Although Lucoff does not dispute receiving the class action settlement

notice, he testified he does not remember receiving or reading it. By the terms of


          2
          Many of the relevant interactions between Lucoff and Navient occurred when Navient
operated under its former name, Sallie Mae, Inc. Because the distinction between these names is
irrelevant to the merits of this appeal, we will refer to Navient/Sallie Mae as “Navient.”
          3
          Default aversion services include counseling borrowers on repayment options to
prevent their loans from reaching default. Navient and SAC share technology services, including
a platform that stores borrowers’ consent to receive automated and prerecorded calls.
          4
         On September 17, 2012, the United States District Court for the Western District of
Washington approved the class action settlement agreement (“Arthur settlement”) at issue in this
case. See Arthur, et al. v. Sallie Mae, Inc., No. C10-0198-JRL.

                                               3
           USCA11 Case: 19-13482      Date Filed: 12/04/2020   Page: 4 of 15



the settlement, class members who failed to submit revocation request forms were

“deemed to have provided prior express consent” to receiving Navient and its

affiliates’ calls. Lucoff does not dispute that he did not submit a revocation request

form.

        C. Debit Form

        Two months before the Arthur settlement was approved, on July 2, 2012,

Lucoff faxed SAC an Automatic (Electronic) Debit Authorization form that

included his cell phone number. By submitting the debit form, Lucoff expressly

consented to allow Navient and its affiliates to call him concerning his student

loan. The relevant provision in the debit form provides:

        I, the Bank Account Holder, authorize Sallie Mae, and its agents or
        assigns, to communicate with me in connection with this Automatic
        Debit Authorization or any of the Customer’s current or future loans
        being serviced by Sallie Mae using any telephone number that I
        provide to Sallie Mae in this Authorization or in the future, even if
        such telephone number is associated with a cellular telephone. I
        authorize Sallie Mae to communicate with me using automated
        telephone dialing equipment and/or artificial or pre-recorded voice
        messages.

        D. Phone Call and Demographic Form

        On June 24, 2014, almost two years later, Lucoff called Navient to discuss a

proposed settlement offer for his consolidated loan. During this call, Lucoff and a

Navient representative had the following exchange:

        Q: Is this your cell phone number, []-0907?
        A: That is correct.
                                           4
         USCA11 Case: 19-13482       Date Filed: 12/04/2020    Page: 5 of 15



      Q: Well, to help contact you more efficiently, may Sallie Mae Bank
      and Navient and their respective subsidiaries, affiliates, and agents
      contact you at this number?
      A: Sure.
      Q: Using an auto-dialer or pre-recorded messages regarding your
      current or future accounts[?]
      A: No.
      Q: Yes or no?
      A: No.

      After this conversation, while still on the phone with the Navient

representative, Lucoff visited Navient’s website to fill out an automatic debit

agreement to make payments on his delinquent student loan. When Lucoff logged

on to Navient’s website, a form titled “Edit Your Contact Information” (the

“demographic form”) popped up. The demographic form already contained some

of Lucoff’s information, like his cell phone number, because Navient auto-filled

portions of the form from information in its records. Lucoff’s cell phone number

was not marked as a “required field” on the demographic form, and the auto-filled

information could be deleted. The demographic form contained the following

language, in the same sized font as the rest of the form, above the “submit” button

on the bottom of the form:

      By providing my telephone number, I authorize SLM Corporation,
      Sallie Mae Bank, Navient Corporation and Navient Solutions, Inc.,
      and their respective subsidiaries, affiliates and agents, to contact me at
      such number using any means of communication, including, but not
      limited to, calls placed to my cellular phone using an automated
      dialing device, calls using prerecorded messages and/or SMS text
      messages, regarding any current or future loans owned or serviced by
      SLM Corporation, Sallie Mae Bank, Navient Corporation or Navient
                                          5
           USCA11 Case: 19-13482          Date Filed: 12/04/2020       Page: 6 of 15



       Solutions, Inc., or their respective subsidiaries, affiliates and agents,
       even if I will be charged by my service provider(s) for receiving such
       communications.

       Lucoff does not dispute that this language was on the demographic form,

and he remembered completing the demographic form while still speaking to the

Navient representative. After the June 24, 2014 phone call, Lucoff did not attempt

to revoke his consent again for Navient or its affiliates to call him on his cell

phone.

       When Lucoff fell behind on his loan payments, Navient and SAC began

calling his cell phone. 5 Lucoff sued, alleging that Navient and SAC called his cell

phone using an ATDS and prerecorded messages, both of which require prior

express consent to comply with the TCPA.6

       After discovery, both parties filed motions for summary judgment. Lucoff

argued that Navient and SAC called his cell phone without his consent because he

revoked any prior consent during the phone call with the Navient representative.

Navient argued that Lucoff provided prior express consent to the calls (which he



       5
         Navient called to discuss Lucoff’s loan during periods of delinquency. SAC called
(beginning on May 17, 2016) to discuss Lucoff’s options to avoid default on the loan. The calls
occurred between April 18, 2014 (shortly before the Navient/Lucoff phone call) and the filing of
Lucoff’s complaint.
       6
          The parties do not dispute that SAC made 1,549 calls and Navient made 418 calls to
Lucoff’s cell phone using a non-manual “automated device.” The parties also do not dispute that
Navient and SAC made some calls to Lucoff’s cell phone using a prerecorded message, but the
parties do not agree on how many.

                                               6
           USCA11 Case: 19-13482           Date Filed: 12/04/2020        Page: 7 of 15



could not unilaterally revoke) because he was bound by the consent provision in

the Arthur settlement. Navient also argued that even if Lucoff could (and did)

revoke his consent during the phone call with the Navient representative, he

reconsented when he submitted the online demographic form.

       The district court, following the magistrate judge’s recommendation,

determined that (1) Lucoff could not unilaterally revoke his consent to be called by

Navient and SAC because his consent was given as consideration in a valid

bargained-for contract (the Arthur settlement), and, alternatively (2) even if Lucoff

could (and did) revoke his consent to be called, he nonetheless reconsented when

he submitted the demographic form. Lucoff appealed.

       We agree with the district court that Lucoff reconsented to Navient and

SAC’s calls when he submitted the demographic form. Accordingly, we do not

address whether the Arthur settlement made Lucoff’s initial consent unilaterally

irrevocable.7


       7
            The district court found that Lucoff did not have the ability to revoke unilaterally his
consent to be called by Navient concerning his student loans. Navient’s position is that because
Lucoff was a member of the Arthur class, failed to opt out of the class settlement, and failed to
fill out a revocation request form, he is bound by the Arthur settlement’s prior express consent
provision. Under Navient’s view, because the consent term is part of a bargained-for contract
(the class action settlement agreement), Lucoff’s consent cannot be revoked unilaterally, under
Medley v. Dish Network, LLC, 958 F.3d 1063 (11th Cir. 2020).
         In Medley, we held that a party to a valid contract who agrees to receive automated calls
on her cell phone may not later revoke her consent unilaterally. See id. at 1071 (holding that “the
TCPA does not authorize unilateral revocation of consent to receive automated calls when such
consent is given in a bargained-for contractual provision”). This Court followed the Second
Circuit’s approach to TCPA consent and held that “[p]ermitting Medley to unilaterally revoke a
mutually-agreed-upon term in a contract would run counter to black-letter contract law in effect
                                                 7
            USCA11 Case: 19-13482              Date Filed: 12/04/2020   Page: 8 of 15



                                  II.     Standard of Review

       “We review de novo a grant of summary judgment, and we view the

evidence and all factual inferences in the light most favorable to the nonmoving

party.” Bearden v. E.I. du Pont de Nemours & Co., 945 F.3d 1333, 1337 (11th Cir.

2019). Summary judgment is appropriate only when there is “no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).

                                        III.     Discussion

       The TCPA prohibits callers from using an ATDS8 or an artificial or

prerecorded voice to make non-emergency calls to a person’s cell phone unless the

call is made with the person’s prior express consent.9 We use common law


at the time Congress enacted the TCPA.” Id. (citing Reyes v. Lincoln Auto. Fin. Servs., 861 F.3d
51, 59 (2d Cir. 2017)).
         Navient asks us to expand Medley to the class action settlement agreement context and
hold that Lucoff, an absent Arthur class member, is bound by a consent provision “agreed” to
based on his inaction in response to the receipt of a class action settlement agreement notice,
which he does not remember receiving. Because we agree with the district court that regardless
of whether Lucoff could unilaterally revoke his consent, he nonetheless reconsented to Navient’s
calls, we need not address this issue.
       8
          Navient argues that most of the calls at issue in this case are TCPA compliant
regardless of consent because they were not made using an ATDS under this Court’s recent
decision in Glasser, 948 F.3d 1301. Because we find Lucoff consented to Navient and SAC’s
calls, we do not address this argument.
       9
           In full, the relevant portion of the TCPA provides that:
       (b)(1) It shall be unlawful for any person within the United States, or any person
       outside the United States if the recipient is within the United States—
                (A) to make any call (other than a call made for emergency purposes or
                made with the prior express consent of the called party) using any
                automatic telephone dialing system or an artificial or prerecorded voice—

                                                   8
           USCA11 Case: 19-13482          Date Filed: 12/04/2020       Page: 9 of 15



principles to interpret whether a party gave—or revoked—their “prior express

consent” to receive calls under the TCPA. Osorio v. State Farm Bank, F.S.B., 746

F.3d 1242, 1255 (11th Cir. 2014) (“We . . . presume from the TCPA’s silence

regarding the means of providing or revoking consent that Congress sought to

incorporate the ‘common law concept of consent.’” (quoting Gager v. Dell Fin.

Servs., LLC, 727 F.3d 265, 270 (3d Cir. 2013)). At common law, “consent is a

willingness for certain conduct to occur.” Schweitzer v. Comenity Bank, 866 F.3d

1273, 1276 (11th Cir. 2017) (citing RESTATEMENT (SECOND) OF TORTS § 892(1)

(AM. LAW INST. 1979)). Even if a person does not intend to consent, their “words

or conduct [that] are reasonably understood by another to be intended as consent

. . . constitute apparent consent and are as effective as consent in fact.” See

RESTATEMENT (SECOND) OF TORTS § 892(2). And consent is revoked “when the

actor knows or has reason to know that the other is no longer willing for him to

continue the particular conduct.” Schweitzer, 866 F.3d at 1278 (quoting

RESTATEMENT (SECOND) OF TORTS § 892A cmt. i).




               *      *          *
                      (iii) to any telephone number assigned to a paging service, cellular
                      telephone service, specialized mobile radio service, or other radio
                      common carrier service, or any service for which the called party is
                      charged for the call, unless such call is made solely to collect a
                      debt owed to or guaranteed by the United States[.]
47 U.S.C. § 227(b)(1)(A)(iii).

                                               9
            USCA11 Case: 19-13482         Date Filed: 12/04/2020       Page: 10 of 15



       Lucoff contends that he did not reconsent to receive Navient and SAC’s

calls by submitting the online demographic form which said “[b]y providing my

telephone number, I authorize [Navient] to contact me at such number using any

means of communication, including . . . calls placed to my cellular phone using an

[ATDS] [or] calls using prerecorded messages . . . regarding any current . . . loans

. . . serviced by [Navient].” Lucoff argues that submitting this language did not

constitute consent because he submitted the form right after his oral revocation to

the Navient representative, and the form was misleading and deceptive. Lucoff

also argues that a jury should resolve this issue, rather than the district court on

summary judgment. We disagree. Even if Lucoff effectively revoked his prior

consent by answering “no” to the Navient representative’s questions during the

phone call, he later reconsented by submitting the online demographic form.10

       This case revolves around timing. Lucoff took two opposite actions

(revoking consent and reconsenting) close in time to one another. After orally

revoking his consent to receive certain calls from Navient, Lucoff reconsented to

receive those same calls just moments later. But because the record is undisputed

that Lucoff’s reconsent came after his revocation, we agree with the district court




       10
           We will assume, without deciding, that Lucoff could and did effectively revoke his
prior express consent to be called by answering “no” to the Navient representative’s questions.
                                               10
         USCA11 Case: 19-13482       Date Filed: 12/04/2020   Page: 11 of 15



that Navient and SAC’s calls were made with Lucoff’s TCPA-required prior

express consent.

      Lucoff first argues that Navient should have known that he did not intend to

“change his mind” and reconsent so soon after revoking his consent on the phone

with the Navient representative. But under common law, consent is effective

regardless of whether a party “intended” to consent if his words or conduct are

“reasonably understood by another to be intended as consent.” See RESTATEMENT

(SECOND) OF TORTS § 892(2). It was reasonable for Navient to understand

Lucoff’s submission of the consent language in the demographic form (clearly

stating Lucoff authorized the calls) as Lucoff’s consent to the calls. So even if

Lucoff did not want to receive ATDS or prerecorded calls, he nonetheless provided

apparent consent to Navient and SAC by submitting the online demographic form

that contained his cell phone number and a clear, unambiguous consent provision.

See Murphy v. DCI Biologicals Orlando, LLC, 797 F.3d 1302, 1308 (11th Cir.

2015) (providing a phone number on a form, even without an express consent

provision, constitutes consent under the TCPA).

      Lucoff next argues that because he submitted the demographic form right

after he answered “no” to the Navient representative’s question, Navient still knew

or should have known that Lucoff did not want to receive the calls, under the

“knew or should have known” standard this Court uses to determine whether


                                         11
         USCA11 Case: 19-13482      Date Filed: 12/04/2020    Page: 12 of 15



consent was revoked. See Schweitzer, 866 F.3d at 1278. While it is true that

Lucoff filled out the demographic form just moments after he orally revoked his

prior consent, Lucoff cites no authority that this temporal proximity should require

this Court to consider the separate interactions (of revoking consent and later

reconsenting) as one lumped-together interaction. Accordingly, we disagree with

Lucoff’s argument that the revocation of consent standard should stretch to apply

to Lucoff’s later reconsent to Navient.

      Lucoff also argues that any reconsent gleaned from his submission of the

demographic form was ineffective because the form, and the way he was directed

to fill it out, were deceptive and misleading. Lucoff cites a Seventh Circuit case

concerning consent to trespass for support that consent is ineffective if “procured

by a misrepresentation or a misleading omission.” Desnick v. Am. Broad. Cos., 44

F.3d 1345, 1351 (7th Cir. 1995). He points to five facts to prove that he was

misled into providing his consent: (1) the form explained its purpose was to make

sure Navient had “up to date records” rather than to obtain consent to call

consumers; (2) the Navient representative directed Lucoff to the website (to fill out

an auto debit agreement) and was still on the phone with him as he quickly

submitted this form; (3) the form could not be submitted without at least one phone

number being submitted because the home phone number was a required field

(marked with an asterisk); (4) the consent provision was at the bottom of the form


                                          12
            USCA11 Case: 19-13482         Date Filed: 12/04/2020       Page: 13 of 15



and in “fine print”; and (5) Navient auto-populated the form with information from

its records.

       After reviewing the form, we disagree with Lucoff’s allegation that the form

was misleading. The consent provision was located above the submit button and

was in the same sized text as the rest of the online demographic form. Lucoff’s

cell phone number was not marked as a “required field” (signified by asterisks) on

the demographic form, and the information auto-filled into the form could be

edited or deleted. The only reason Navient had Lucoff’s information in its records

(to autofill portions of the form) is because Lucoff had previously provided it to

Navient. Thus, the form was not misleading and Lucoff cannot now escape the

consequences of submitting it.

       Finally, Lucoff argues that this case “at the very least” presents genuine

issues of material fact that preclude summary judgment. We disagree. All the

facts material to determining whether Lucoff reconsented are undisputed. 11

       Lucoff argues that the jury is the proper body to apply the “knew or should

have known” standard for revocation of consent. But binding precedent shows that

TCPA consent issues are appropriate for summary judgment (and that a judge can


       11
           It is undisputed that: (1) Lucoff submitted the demographic form after revoking his
consent on the phone with the Navient representative, (2) Lucoff filled out the demographic
form, saw his cell phone number on the form, and submitted the form containing the consent
provision, and (3) Lucoff’s cell phone number was auto filled into the form, could have been
removed, and was not a required field.

                                               13
         USCA11 Case: 19-13482          Date Filed: 12/04/2020   Page: 14 of 15



apply the “knew or should have known” standard) when the underlying facts are

not disputed. Compare Mais v. Gulf Coast Collection Bureau, Inc., 768 F.3d 1110,

1126 (11th Cir. 2014) (holding that summary judgment was appropriate because

there was no factual dispute over whether the plaintiff’s wife provided his phone

number on a hospital admission form), with Osorio, 746 F.3d at 1256 (holding that

summary judgment was inappropriate because the plaintiff said he told the caller to

“stop calling,” and the caller said the plaintiff never said such a thing).

      Lucoff relies on our TCPA consent decision in Schweitzer to support his

position that a jury should resolve the reconsent issue. In Schweitzer, we found

that a jury should determine whether the plaintiff’s vague oral statement partially

revoked consent to receive calls. 866 F.3d at 1278–80. But the reasoning in

Schweitzer does not apply here because the language of the consent provision

Lucoff submitted in the demographic form was not vague. Rather, the consent

provision made clear that Lucoff, by submitting the form, “authorized” Navient

and its affiliates to “contact [him on his] cellular phone using an automated dialing

device, [and] prerecorded messages . . . .” Because this provision was

unambiguous, a jury was not needed to determine whether Lucoff provided

Navient with consent to contact him using an ATDS and prerecorded messages.

                                  IV.      Conclusion




                                            14
        USCA11 Case: 19-13482       Date Filed: 12/04/2020   Page: 15 of 15



      Because Lucoff reconsented to receive ATDS and prerecorded calls by

submitting the online demographic form, we affirm the district court’s grant of

summary judgment to Navient and SAC.

      AFFIRMED.




                                        15